Name: Commission Regulation (EEC) No 2847/81 of 30 September 1981 fixing the aid for castor seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 81 Official Journal of the European Communities No L 277/59 COMMISSION REGULATION (EEC) No 2847/81 of 30 September 1981 fixing the aid for castor seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ('), and in particular Article 2 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 2(1 ) of Regulation (EEC) No 2874/77 specifies that aid shall be granted in respect of castor seeds when the guide price for a marketing year is higher than the world market price ; whereas this aid is to be equal to the difference between these two prices ; Whereas the guide price has been fixed by Council Regulation (EEC) No 2033/81 of 13 July 1981 fixing the guide price for castor seed for the 1981 /82 marketing year (2) ; Whereas the world market price is determined for seed in bulk delivered to Rotterdam of the standard quality for which the guide price was fixed ; Whereas Council Regulation (EEC) No 1853/78 of 25 July 1978 adopting general rules in connection with special measures for castor seeds (3) provides that the world market price shall be determined on the basis of the actual most favourable purchasing possibilities disregarding offers and prices which cannot be consi ­ dered as representative of the actual market trend ; Whereas in determining the world market price account is to be taken only of the offers made on the world market for delivery during the most representa ­ tive period for the sale of seed of Community origin and of the prices quoted for delivery during the same period on the major international exchanges ; whereas the most representative period for the sale of seed of Community origin has been fixed by Commission Regulation (EEC) No 2081 /79 of 26 September 1979 laying down detailed rules for the application of the special measures for castor seeds (4) ; Whereas offers and prices which do not satisfy these conditions must be adjusted in accordance with Article 2 of Commission Regulation (EEC) No 2081 /79 ; Whereas Article 2 of Regulation (EEC) No 1853/78 provides that where no offer or price can be used to determine the world market price of castor seed it shall be determined on the basis of the offers and prices on the world or Community markets for castor oil and oil-cake ; whereas for this purpose the value of the average quantities of oil and oil-cake obtained in the Community from processing 100 kilograms of castor seed less the amount of the cost of processing the seed into oil and oil-cake shall be used ; Whereas Article 3 of Regulation (EEC) No 1853/78 provides that where no offer or price can be used to determine the world market price for castor seed and, further, it is impossible to establish the value of the oil-cake or oil processed from such seed, the worlds market price shall be equal to the guide price for castor seed ; Whereas, if the aid system is to operate normally, it should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the aid must be fixed once a month, and in such a way that it can be applied from the first day of the month following the date of fixing ; whereas it may be altered between fixing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats . (  ) OJ No L 332, 24. 12 . 1977, p . 1 . I1) OJ No L 200, 21 . 7 . 1981 , p . 9 . (3 OJ No L 212, 2 . 8 . 1978 , p . 1 . 4) OJ No L 244, 27 . 9 . 1979 , p . 11 . No L 277/60 Official Journal of the European Communities 1 . 10 . 81 HAS ADOPTED THIS REGULATION : Article 2 Article 1 The aid referred to in Article 2 of Regulation (EEC) This Regulation shall enter into force on 1 October No 2874/77 shall be 20-839 ECU per 100 kilograms . 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1981 . For the Commission Poul DALSAGER Member of the Commission